UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6956


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARSHAWN M. TAYLOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:05-cr-00494-HEH-2)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshawn M. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marshawn M. Taylor appeals the district court’s order denying his motion seeking

a sentence modification under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We have reviewed the record and find no reversible error. Accordingly,

we deny Taylor’s motion to appoint counsel and affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                            2